Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 28, 2021

The Court of Appeals hereby passes the following order:

A21D0332. OTIS N. WHITE, JR. et al. v. HIGHWOOD PARK
    CONDOMINIUM ASSOCIATION et al.

      This is the second appearance of this case in this Court.1 In February 2020, Otis
N. White, Jr. filed an action against Highwood Park Condominium Association
regarding the water pressure in his condominium. The defendant filed a motion to
dismiss White’s complaint, or in the alternative, to compel discovery and for
sanctions, pursuant to OCGA § 9-11-37 (d). The trial court denied the motion to
dismiss but granted the motion to compel discovery and ordered that White’s counsel
pay attorney’s fees in the amount of $1,444.50 and the cost of the takedown of the
hearing on the motion. White sought immediate appellate review, but the trial court
issued an order denying a certificate of immediate review. White and his counsel
seeks discretionary review of the trial court’s order. We, however, lack jurisdiction.
      This action remains pending before the trial court. Thus, the order the
applicants seek to appeal is a non-final order, as it did not resolve all issues in this
action. As a result, the applicants were required to follow the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b) to challenge the order. See Bailey v.
Bailey, 266 Ga. 832, 832-833 (471 SE2d 213) (1996); Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 588-589 (1) (408 SE2d 103) (1991). Moreover, a trial
court’s decision to grant or refuse a certificate for immediate review of interlocutory

      1
        In the first appearance, White sought discretionary review of an award of
OCGA § 9-15-14 attorney’s fees in favor of the defendant. We dismissed his
application for failure to follow interlocutory appeal procedures. See Case No.
A21D0135, dismissed Dec. 21, 2020.
rulings is not subject to appellate review. Scruggs, 261 Ga. at 588 (1). White’s failure
to follow the interlocutory appeal procedures deprives us of jurisdiction over this
application, which is hereby DISMISSED. See Bailey, 266 Ga. at 833.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/28/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.